Exhibit 10.29

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This SEPARATION AGREEMENT (this “Agreement”) is executed by J. Brent Meyer
(“Employee”) and the Company as of the dates set forth below. Reference is made
to the Employment Agreement, dated as of November 30, 2017, between John B.
Sanfilippo & Son, Inc. (the “Company”) and Employee (the “Employment
Agreement”) and all capitalized terms used in this Agreement and not otherwise
defined herein are as defined in the Employment Agreement.

In consideration of the mutual promises, covenants and agreements in this
Agreement, which Employee agrees constitute good and valuable consideration,
Employee stipulates and agrees as follows:

 

  1.

Resignation from Offices and Directorships. Effective as of December 10th, 2019
(the “Date of Termination”), Employee resigned from his position as Senior Vice
President of the Company, as well as from all director, officer or other
positions he held with or on behalf of the Company. Employee represents that as
of the date hereof, he has signed all appropriate agreed upon documentation
prepared by the Company to facilitate these resignations.

 

  2.

Employment Status/Separation. Employee’s employment with the Company ceased
effective as of the Date of Termination. Further, except as otherwise provided
in the Employment Agreement and/or this Agreement, neither Employee nor the
Company shall have any further rights, obligations or duties under any other
agreement or arrangement, relating to severance payments and benefits due to
Employee, as of the date of this Agreement.

 

  3.

Waiver and Release.

 

  (a)

In exchange for receiving the compensation and benefits described in Section 4
of the Employment Agreement, or otherwise pursuant to the Omnibus Plan or the
SVA Plan, Employee does for himself and his heirs, executors, administrators,
successors and assigns, hereby release, acquit, and forever discharge and hold
harmless the Company and each of its divisions, subsidiaries and affiliated
companies, and their respective successors, assigns, officers, directors,
stockholders, employees, benefit and retirement plans (as well as trustees and
administrators thereof) and agents, past and present (the “Released Parties”),
of and from any and all actions, causes of action, claims, demands, attorneys’
fees, compensation, expenses, promises, covenants, and damages of whatever kind
or nature, in law or in equity, which Employee has, had or could have asserted,
known or unknown (the “Claims”), at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, or on any grounds
whatsoever, including, without limitation, any and all claims for any additional
severance pay, vacation pay, bonus or other compensation, including, but not
limited to, under the Employment Agreement any other applicable severance plan
or agreement; any and all claims of discrimination or harassment based on race,
color,



--------------------------------------------------------------------------------

  national origin, ancestry, religion, marital status, sex, sexual orientation,
disability, handicap, age or other unlawful discrimination; any and all claims
arising under Title VII of the Federal Civil Rights Act; the Federal Civil
Rights Act of 1991; the Americans with Disabilities Act; the Age Discrimination
in Employment Act; the Older Workers Benefit Protection Act; the Florida Civil
Rights Act; or under any other state, federal, local or common law, with respect
to any event, matter, claim, damage or injury arising out of his employment
relationship with the Company and/or the separation of such employment
relationship, from the beginning of the world to the date of Employee’s
execution of this Agreement.

 

  (b)

Employee understands that nothing contained in this Agreement limits his ability
to communicate with, or file a complaint or charge with, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission
(“SEC”), the Department of Justice (“DOJ”) or any other federal, state or local
governmental agency or commission (collectively, “Governmental Agencies”), or
otherwise participate in any investigation or proceeding that may be conducted
by Governmental Agencies, including providing documents or other information
without notice to the Company; provided, however, that Employee shall not
disclose information that is protected by the attorney client privilege, except
as expressly required by law. In the event any claim or suit is filed on
Employee’s behalf against any of the Released Parties by any person or entity,
including, but not limited to, by any Governmental Agency, Employee waives any
and all rights to recover monetary damages or injunctive relief in his
favor; provided, however, that this Agreement does not limit Employee’s right to
receive an award from the SEC or DOJ for information provided to the SEC or DOJ.

 

  4.

Exceptions to Release. Employee does not waive or release (a) any claims under
applicable workers’ compensation or unemployment laws; (b) any rights which
cannot be waived as a matter of law; (c) the rights to enforce the terms of this
Agreement; (d) any claim for indemnification Employee may have under applicable
laws, under the applicable constituent documents (including bylaws and
certificates of incorporation) of the Company, under any applicable insurance
policy of the Company may maintain, or any under any other agreement he may have
with the Company, with respect to any liability, costs or expenses Employee
incurs or has incurred as an officer or employee of the Company; (e) any claim
to his vested account balance under the Company’s 401(k) plan or health and
welfare plans in accordance with the terms thereof through the Date of
Termination, (f) any claim with respect to vested equity awards, of which there
are none, (g) any claim related to the Asset Purchase Agreement dated
November 30, 2017 by and among the Company, Employee and certain other parties
named therein, or (g) any claim that arises after the date this Agreement is
executed.

 

2



--------------------------------------------------------------------------------

  5.

Restrictive Covenants. Employee acknowledges that in the course of his
employment with the Company, Employee has acquired “Proprietary Information” (as
defined in the Employment Agreement) and that such information has been
disclosed to Employee in confidence and for the Company’s use only. Employee
acknowledges and agrees that, on and after the Date of Termination, Employee
shall continue to be bound by the provisions of Section 5 of the Employment
Agreement. Notwithstanding the foregoing, nothing in this this Agreement or any
other agreement between Employee and the Company shall prevent any response or
disclosure by Employee compelled by legal process or required by applicable law,
or any bona fide exercise by Employee of any stockholder rights that may not be
waived under applicable law that he may otherwise have.

 

  6.

Duties of Employee.

 

  (a)

Employee declares and represents that he has not filed or otherwise pursued any
charges, complaints, lawsuits or claims of any nature against the Company or any
of its subsidiaries or affiliates or other Released Party, arising out of or
relating to events occurring prior to and through the date of this Agreement,
with any federal, state or local governmental agency or court with respect to
any matter covered by this Agreement, and Employee has no knowledge of any fact
or circumstance that he would reasonably expect could result in any such claim
against the Company in respect of any of the foregoing. Except as provided in
Section 3(b) or 4(b) of this Agreement, and subject to the provisions thereof,
Employee agrees herein not to bring suit against the Company for events
occurring prior to the date of this Agreement and not to seek damages from the
Company by filing a claim or charge with any state or governmental agency.

 

  7.

Non-Disparagement.

 

  a.

Employee agrees not to make negative comments or otherwise disparage the Company
or its respective officers, directors, employees or stockholders in any manner
reasonably likely to be harmful to them or their business, business reputation
or personal reputation. Employee shall not assist, encourage, discuss,
cooperate, incite, or otherwise confer with or aid any others in discrediting
the Company, or in pursuit of a claim or other action against the Company,
except as required by law. Notwithstanding the foregoing, nothing contained in
this Section 8 shall prohibit Employee from (a) disclosing truthful information
if legally required (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) or (b) exercising any legally protected whistleblower rights (including
pursuant to Rule 21F under the Securities Exchange Act of 1934).

 

  8.

Miscellaneous.

 

  (a)

Denial of Wrongdoing. Employee understands and agrees that this Agreement shall
not be considered an admission of liability or wrongdoing by any Released
Parties, and that the Released Parties deny any liability, and nothing in this
Agreement can or shall be used, by or against any party with respect to claims,
defenses or issues in any litigation or proceeding, except to enforce the
Agreement itself. The Company denies committing any wrongdoing or violating any
legal duty with respect to Employee’s employment or the termination of his
employment.

 

3



--------------------------------------------------------------------------------

  (b)

Entire Agreement. The parties further declare and represent that no promise,
inducement, or agreement not herein expressed or referred to has been made to
the other party. Except as otherwise specifically provided in this Agreement,
this instrument, together with the Employment Agreement, constitutes the entire
agreement between Employee and the Company and supersedes all prior agreements
and understandings, written or oral, with respect to the subject matter hereof.
This Agreement may not be changed unless the change is in writing and signed by
Employee and an authorized representative of the Company. Parole evidence will
be inadmissible to show agreement by and between the parties to any term or
condition contrary to or in addition to the terms and conditions contained in
this Agreement. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which together constitute one and
the same agreement, whether delivered in person, by mail, by e-mail or by
facsimile.

 

  (c)

Severability; Successors and Assigns; Notice. The provisions of Section 7 of the
Employment Agreement are incorporated by reference herein and made a part of
this Agreement.

 

  (d)

Governing Law; Dispute Resolution; Injunctive Relief. The provisions of
Section 7(e) of the Employment Agreement are incorporated by reference herein
and made a part of this Agreement. Notwithstanding the foregoing, in the event
of a breach or threatened breach of any provision of this Agreement, Employee
agrees that the Company shall be entitled to seek injunctive or other equitable
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, and damages would be inadequate and insufficient. The
existence of this right to injunctive and other equitable relief shall not limit
any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages.

 

  9.

Acceptance; Consideration of Agreement. Employee further acknowledges that he
has been provided twenty-one (21) days to consider and accept this Agreement
from the date it was first given to him, although he may accept it at any time
within those twenty-one (21) days.

 

  10.

Revocation. Employee further acknowledges that he understands that he has seven
(7) days after signing the Agreement to revoke it by delivering to the Chief
Financial Officer of the Company, a written notification of such revocation
within the seven (7)-day period. If Employee does not revoke the Agreement, the
Agreement will become effective and irrevocable by him on the eighth day after
he signs it (the “Effective Date”). If Employee revokes this Agreement, Employee
hereby acknowledges and agrees that this Agreement shall be null and void and of
no further force and effect, and his termination of employment shall be treated
as a resignation for all purposes.

 

4



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

WITH MY SIGNATURE HEREUNDER, I, J. BRENT MEYER, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.

I, J. BRENT MEYER, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS
AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN
OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY
TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN ENCOURAGED
BY THE COMPANY TO DO SO.

I, J. BRENT MEYER, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THE COMPANY’S CHIEF FINANCIAL OFFICER, AS SET FORTH
ABOVE, WRITTEN NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT
(A) IT SHALL BE NULL AND VOID AND NONE OF THE COMPANY SHALL HAVE ANY OBLIGATIONS
TO ME UNDER THIS AGREEMENT, AND (B) THE COMPANY SHALL HAVE NO OBLIGATIONS TO ME
OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY FOR PURPOSES OF THE EMPLOYMENT
AGREEMENT OR OTHERWISE.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
set their hands and seals and have caused this Agreement to be executed the day
and year indicated.

 

EMPLOYEE     JOHN B. SANFILIPPO & SON, INC. /s/ J. Brent Meyer     /s/ Julia
Pronitcheva Signature     J. Brent Meyer     Julia Pronitcheva J. Brent Meyer  
  Vice President of Human Resources Date: December 12, 2019     Date:
December 12, 2019

 

6